Citation Nr: 0126427	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  98-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating action which denied 
entitlement to special monthly pension based upon the need 
for aid and attendance.  

A Board hearing was held at the RO in July 2000, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony has been 
associated with the claims file.  

The Board remanded the case in October 2000 for further 
development, and the case was returned to the Board in 
October 2001.  


REMAND

As was noted at the time this case was previously before the 
Board, there had been disability ratings assigned to his 
principal disabilities; heart disease and bilateral 
cataracts.  It was noted that he claimed additional 
disabilities, including joint problems and pulmonary problems 
which had not been evaluated.  It was noted that the 
determination on the housebound issue depended, in part, by 
ratings assigned to various disabilities.

After gathering records, the RO was to ascertain whether 
there were additional ratable disabilities.  While records 
were obtained and a supplemental statement of the case was 
issued on the aid and attendance issue, there was no rating 
action that assigned ratings for all disabilities.  It is 
noted that the veteran is taking some medication for 
breathing problems, but it is not clear that the extent of 
the impairment can be ascertained from the records on file.

Further, since November 2000, there has been a significant 
change in notice and development provisions.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These matters should 
be applied to the instant issues.

In any event, the RO must undertake the rating and assignment 
of ratings for all disabilities.  See Stegall v. Brown, 
11 Vet. App. 268 (1998).  For the Board to attempt to assign 
the ratings without initial RO consideration would be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should identify all 
disabilities present, including joint 
pathology, gastrointestinal impairment, 
and respiratory impairment, not 
previously rated.  The records should be 
reviewed and disability ratings should be 
assigned for all disorders identified.  
To the extent there may be additional 
examination indicated, such examinations 
should be undertaken.

2.  Once the ratings are assigned, the RO 
should review the claims for special 
monthly pension based on the need for 
regular aid and attendance, or on being 
housebound.  If the benefits sought 
remained denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  This document should 
include discussion of both benefits.

Thereafter, the claim should be returned to the Board for 
further appellate consideration to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




